Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 2/26/21 are hereby entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20140057236 A1 by Meglan et al (“Meglan”), which incorporates by reference PGPUB US 20100041004 A1 by Meglan (“Meglan2”), and PGPUB US 20100178644 A1 by Meglan et al (“Meglan3”).
In regard to Claim 1, Meglan discloses a computer based surgical training system, comprising:
(a)    a processor;
(see, e.g., F1, s260A);
(b)    a hand-held component operatively coupled to the processor and configured to provide a haptic feedback to a user;
(see, e.g., F1, s100 and s110);
(c)    a non-transitory computer readable storage medium encoded with a computer program that causes the processor to:
(see, e.g., F1, s260a and 260b);

		(see, e.g., F4, s80 in regard to “virtual object”; in regard to “susceptibility to damage” see, e.g., Meglan2 at p40, “the type of bone material that the drill bit cutting surfaces are encountering”; in regard to “amount of damage necessary”, see, e.g., Meglan2 at p40 and p45, “minimum axial force and rotational velocity that needs to be attained to signal the initiation of drilling”; in regard to “wherein the virtual object is assigned a plurality of susceptibility to damage values corresponding to a plurality of types of interactions”, see, e.g., Meglan2 at p40 in regard to different types of interactions (clockwise versus counterclockwise) between the drill and the bone result in different efficiencies in terms of cutting);
(ii)    display…interactions;
(see, e.g., p51);
(iii)    determine…instrument;
(see, e.g., Meglan2 at p45 and p71);
(iv)    determine the haptic feedback based on the force the user exerts upon the handheld component and the amount of force that must be applied to the virtual object by the virtual surgical instrument in order to provide the amount of damage necessary to achieve the effect on the virtual object; and
 (v) transmit the haptic feedback to the hand-held component.
(see, e.g., Meglan at p54; Meglan2 at p45 and p71; and see, e.g., Meglan3 at p19, 52, 111, “how much haptic resistance results…”).

In regard to Claim 2, Meglan discloses this feature.  See, e.g., p11 and 51 in regard to employing a clamp (“grasper”, “clamp”).
In regard to Claim 3, Meglan discloses this feature.  See, e.g., p9.
In regard to Claim 4, Meglan discloses this feature.  See, e.g., p51.
In regard to Claim 5, Meglan discloses this feature.  See, e.g., p54.
In regard to Claim 6, Meglan discloses this feature.  See, e.g., Meglan at p54; Meglan2 at p45 and p71; and see, e.g., Meglan3 at p19, 52, 111, “how much haptic resistance results…”
In regard to Claim 9, Meglan discloses this feature.  See, e.g., rejection of Claim 1.  
In regard to Claim 10, Meglan discloses this feature.  See, e.g., F4.
In regard to Claims 11-12, Meglan discloses this feature.  See, e.g., Meglan2 at p50.
In regard to Claim 13, Meglan discloses this feature.  See, e.g., Meglan2 at p40 and p45, “minimum axial force and rotational velocity that needs to be attained to signal the initiation of drilling”).

Double Patenting
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,698,493 in view of Meglan. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim patently indistinguishable subject matter, other than the subject matter disclosed by Meglan.

Response to Arguments
Applicant argues on page 10 of its Remarks in regard to the rejections made under 35 USC 102:

    PNG
    media_image1.png
    268
    734
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  Meglan2 discloses at p40 different types of interactions (clockwise versus counterclockwise) between the drill and the bone result in different efficiencies in terms of cutting.  This is within the BRI of the claimed “wherein the virtual object is assigned one of a plurality of susceptibility to damage values corresponding to a plurality of types of interactions” in terms of these values being determined/assigned algorithmically.  Applicant’s claimed limitations do not require any particular method of “assigning” said values.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715